Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on January 13, 2020.  Claims 1-20 are pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  The claim recites “circled marked”.  The examiner believes this should be “circle marked” and will proceed as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 4, the claim recites the phrase “wherein each the plurality of guiding-elements having a stem”.  The claims do not state that any guiding elements have a stem.  Claim 3 states the members of the group the guiding elements may consist of, but claim 4 does not depend from claim 3.  Because of this, the guiding elements of claim 4 are defined as including a distinct feature oriented towards the central region and a size of each of the plurality of guiding-element is indicative of the radial distance of the respective guiding-element away from the central region.  Because of this it is possible to have no guiding elements that have a stem.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganesh et al., US 2016/0068264 A1.

claim 1, Ganesh teaches a landing pad for automated vertical landing of a drone thereof, the landing pad comprising: 
a pad having surface dimensions sized for contacting the drone; (Ganesh, see at least ¶ [0070] which states “the landing pad 320 may be provided with additional mechanisms to facilitate landing, as illustrated in FIG. 4A” and Figs. 4A-4B.) (Fig. 4A shown below)


    PNG
    media_image1.png
    523
    780
    media_image1.png
    Greyscale


a plurality of guiding-elements arranged along a plurality of radial axes radiating from a central region, at a plurality of radial distances away from the central region, each of the plurality of guiding-element includes a distinct feature oriented towards the central region and a size of each of the plurality of guiding-element is indicative of the radial distance of the respective guiding-element away from the central region; (Ganesh, see at least ¶ [0070] which states “The landing marker 423 may 
wherein each of the plurality of guiding-elements is oriented along a certain radial axis radiating out from the central region; (Ganesh, see at least ¶ [0070] which states “The landing marker 423 may provide an optical feature such as a visible landing target to guide the drone 100 to a more precise landing during a landing sequence. For example, in addition to using the landing aids 321, the drone 100 may use the camera 140 to find the landing marker 423 and use it to more precisely guide the landing.” and Figs. 4A-4B.)
wherein a length of the guiding-element along the certain radial axis is indicative of a distance from the respective guiding element to the central region. (Ganesh, see at least ¶ [0070] which states “The landing marker 423 may provide an optical feature such as a visible landing target to guide the drone 100 to a more precise landing during a landing sequence. For example, in addition to using the landing aids 321, the drone 100 may use the camera 140 to find the landing marker 423 and use it to more precisely guide the landing.” and Figs. 4A-4B.

Regarding claim 2, Ganesh teaches a landing pad for automated vertical landing of a drone, wherein each the plurality of guiding-elements having a distinct feature located relatively closer to the central region than a base of the guiding-element. (Ganesh, see at least ¶ [0070] which states “The landing marker 423 may provide an optical feature such as a visible landing target to guide the drone 100 to a more precise landing during a landing sequence. For example, in addition to using the landing 

Regarding claim 4, Ganesh teaches a landing pad for automated vertical landing of a drone, wherein each the plurality of guiding-elements having a stem is indicative of a distance from the respective guiding element to the central region. (Ganesh, see at least ¶ [0070] which states “The landing marker 423 may provide an optical feature such as a visible landing target to guide the drone 100 to a more precise landing during a landing sequence. For example, in addition to using the landing aids 321, the drone 100 may use the camera 140 to find the landing marker 423 and use it to more precisely guide the landing.” and Figs. 4A-4B.  The figure shows target markers with cross markers.  Under the broadest reasonable interpretation, the cross markers could contain a connected stem to the other cross marker that would give a visual que as to the distance to the center.)

Regarding claim 7, Ganesh teaches a landing pad for automated vertical landing of a drone, wherein the landing pad is square shaped. (Ganesh, see at least ¶ [0070] which states “the landing pad 320 may be provided with additional mechanisms to facilitate landing, as illustrated in FIG. 4A” and Figs. 4A-4B.)

Regarding claim 8, Ganesh teaches a landing pad for automated vertical landing of a drone, further comprising a circle marked within the square shaped landing pad. (Ganesh, see at least ¶ [0070] which states “the landing pad 320 may be provided with additional mechanisms to facilitate landing, as illustrated in FIG. 4A”; “The landing marker 423 may provide an optical feature such as a 

Regarding claim 9, Ganesh teaches a landing pad for automated vertical landing of a drone, further including a mark denoting the location of the central region. (Ganesh, see at least ¶ [0070] which states “the landing pad 320 may be provided with additional mechanisms to facilitate landing, as illustrated in FIG. 4A”; “The landing marker 423 may provide an optical feature such as a visible landing target to guide the drone 100 to a more precise landing during a landing sequence. For example, in addition to using the landing aids 321, the drone 100 may use the camera 140 to find the landing marker 423 and use it to more precisely guide the landing.” and Figs. 4A-4B.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al., US 2016/0068264 A1.

Regarding claim 5, Ganesh teaches a landing pad for automated vertical landing of a drone, wherein the surface of the landing pad has a predefined color selected for differentiating the landing pad from colors of the environment in proximity to the landing pad. (Ganesh, see at least ¶ [0070] which states “The landing marker 423 may provide an optical feature such as a visible landing target to guide the drone 100 to a more precise landing during a landing sequence. For example, in addition to using the landing aids 321, the drone 100 may use the camera 140 to find the landing marker 423 and use it to more precisely guide the landing.” and Figs. 4A-4B.  One having ordinary skill in the art would recognize that aircraft landing pads, including those used for UAVs, are routinely different colors than the surrounding environment to aid in locating the landing pad.  Therefore, this claim limit is not of patentable distinction.)

Regarding claim 6, Ganesh teaches a landing pad for automated vertical landing of a drone, wherein the color of the surface of the landing pad is red. (Ganesh, see at least ¶ [0070] which states “The landing marker 423 may provide an optical feature such as a visible landing target to guide the drone 100 to a more precise landing during a landing sequence. For example, in addition to using the landing aids 321, the drone 100 may use the camera 140 to find the landing marker 423 and use it to 

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 102(a)(2) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668